DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer-readable (storage) medium typically covers forms of non-transitory tangible (storage) media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable (storage) media, particularly when the specification is silent or fails to limit the (storage) media to non-transitory embodiments. See MPEP 2111.01. A claim drawn to such a computer-readable (storage) medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 U.S.C. § 101 by adding the modifier "non-transitory" to the phrase “computer-readable (storage) medium” in the claim limitation.  


Allowable Subject Matter
5.	Claims 1-14 are allowed.

6.	Claims 15-20 are rejected only under 35 USC Sec. 101 and not over prior art. These claims would be allowable if rewritten so as to overcome this rejection.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art in the field does not teach the particular combination of features of the claimed invention, particularly the steps where each function in source code associated with a gadget associated with a return object programming (ROP) attack is labeled with a tag that maps the function to a page of protected memory where the function has been assigned during compilation of source code.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Singh	US 10,878,081 	Singh discloses techniques for protection against code reuse attacks by utilizing protected memory for functions associated with ROP attacks. The functions are allowed to execute and the results are compared to expected results from execution of source code.

Werner et al. 2017/0213039 A1 	Werner discloses techniques for protection against code reuse attacks by only allowing functions to execute from protected memory and resetting a flag associated with a page of memory to read-only after execution.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
*The Examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PAUL E CALLAHAN/Examiner, Art Unit